      Case 4:20-cv-02958 Document 27 Filed on 07/27/21 in TXSD Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DISH NETWORK L.L.C.,                             §
                                                 §    Civil Action No. 4:20-cv-02958
               Plaintiff,                        §
                                                 §
       v.                                        §
                                                 §
MOHAMED OMAR,                                    §
HOSSAM ABD ELGHANY, and                          §
MOUSTAFA MAATOUK, individually                   §
and together d/b/a Universe IPTV;                §
Universe TV; World-Universeiptv.com;             §
Uni-Update.com; and Uni-Web.online,              §
                                                 §
               Defendants.                       §

    PLAINTIFF DISH NETWORK L.L.C.’S CERTIFICATE OF SERVICE OF FIRST
   AMENDED COMPLAINT ON DEFENDANTS MOHAMED OMAR AND HOSSAM
                                    ABD ELGHANY
      The undersigned certifies that on July 26, 2021, copies of the summons (Dkt. 12),

Plaintiff’s first amended complaint (Dkt. 10), order for conference (Dkt. 9), order continuing initial

conference (Dkt. 25), and Judge Sim Lake’s Procedures were emailed to Defendant Mohamed

Omar (“Omar”) at fresh4u2013@windowslive.com and turbo4host@gmail.com and to Defendant

Hossam Abd Elghany (“Elghany”) at fortecsat2020@gmail.com, h16am87@gmail.com,

h4iptv@gmail.com, and h16am@yahoo.com. Attached as Exhibit 1 is a true and correct copy of

the email sent to Omar. Attached as Exhibit 2 is a true and correct copy of the email sent to

Elghany.

       On July 26, 2021, courtesy copies of these documents were also sent by Federal Express

to Omar at 36 Akl Basha Street Sed Beshr, Borg Alamal, Alexandria, Egypt 21411 and 576 Seif

Street, Alexandria, Egypt 71111 and to Elghany at Elmessalamia, Al Sharkia, Zagazig, Egypt

44839. Attached as Exhibit 3 are true and correct copies of the Federal Express shipping

confirmations for Omar. Attached as Exhibit 4 is a true a correct copy of the Federal Express

shipping confirmation for Elghany.
      Case 4:20-cv-02958 Document 27 Filed on 07/27/21 in TXSD Page 2 of 2




       Omar and Elghany have been properly served in accordance with the Court’s order of May

24, 2021 (Dkt. 20), authorizing alternative service.


Dated: July 27, 2021                                 Respectfully submitted,

                                                     HAGAN NOLL & BOYLE LLC
                                                     By: /s/ Stephen M. Ferguson
                                                     Stephen M. Ferguson (attorney-in-charge)
                                                     Texas Bar No. 24035248
                                                     Southern District of Texas Bar No. 614706
                                                     Two Memorial City Plaza
                                                     820 Gessner, Suite 940
                                                     Houston, Texas 77024
                                                     Telephone: (713) 343-0478
                                                     Facsimile: (713) 758-0146

                                                     Joseph H. Boyle (of counsel)
                                                     Texas Bar No. 24031757
                                                     Southern District of Texas Bar No. 30740

                                                     Counsel for Plaintiff DISH Network L.L.C.




                                                 2
